Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,132,565
As to claim 1, instant application discloses a method for electronic object detection and Artificial Intelligence (AI) driving monitoring and incentives, comprising: (a) capturing, by a video camera disposed on a vehicle and having optics oriented in a direction of travel of the vehicle, a plurality of images of an environment in the direction of travel of the vehicle (See ‘565 Claim 1 discloses a video camera disposed on a vehicle and having optics oriented in a direction of travel of the vehicle; a Graphics Processing Unit (GPU) in communication with the video camera); (b) receiving, by a Graphics Processing Unit (GPU) in communication with the video camera and from the video camera, data descriptive of the plurality of images (See ‘565 Claim 1 discloses receiving, by the GPU and from the video camera, data descriptive of the plurality of images;);
 (c) processing, by the GPU, the data descriptive of the plurality of images (See ‘565 Claim 1 discloses processing, by the GPU, the data descriptive of the plurality of images;); 
(d) receiving, by a Central Processing Unit (CPU) in communication with the GPU and from the GPU, the processed data descriptive of the plurality of images (See ‘565 Claim 1 discloses receiving, by the CPU and from the GPU, the processed data descriptive of the plurality of images;); 
(e) identifying, by an execution of an object detection algorithm of Al processing instructions stored on a non-transitory memory device in communication with the CPU, and by the CPU, a first object that is present in at least two of the plurality of images (See ‘565 Claim 1 discloses receiving, by the CPU and from the GPU, the processed data descriptive of the plurality of images;  (e) identifying, by an execution of an object detection algorithm of the Al processing instructions by the CPU, a first object that is present in at least two of the plurality of images;); 
(f) computing, by an execution of an object classification algorithm of the Al processing instructions by the CPU, and based on differences between the first object as it occurs in a first one of the at least two of the plurality of images and a second one of the at least two of the plurality of images, a first instance of a first specific type of driving event (See ‘565 Claim 1 discloses computing, by an execution of an object classification algorithm of the Al processing instructions by the CPU, and based on differences between the first object as it occurs in a first one of the at least two of the plurality of images and a second one of the at least two of the plurality of images, a first instance of a first specific type of driving event;); 
(g) updating, by the CPU and based on the computed first instance of the first specific type of driving event, a level of progress toward an award (See ‘565 Claim 1 discloses updating, by the CPU and based on the computed first instance of the first specific type of driving event, a level of progress toward an award); 
and (h) transmitting, to a portable electronic device and via a short-range communications device in communication with the CPU, and by an execution of interface generation instructions stored on the non-transitory memory device in communication with the CPU, and by the CPU, at least one graphical interface element descriptive of the level of progress toward the award.  (See ‘565 Claim 1 discloses transmitting, to a portable electronic device and via the short-range communications device, and by an execution of the interface generation instructions by the CPU, at least one graphical interface element descriptive of the level of progress toward the award.)
As to claims 2-15, these claims are rejected due to their dependence on claim 1 and are rejected for the same reasons.
CONCLUSION
No prior art has been found for claims 1-15 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661